The communication will be considered as an application made to a justice of the Appellate Division, pursuant to the provisions of subdivision 3 of section 520 of the Code of Criminal Procedure, for a certificate permitting an appeal to the Court of Appeals. The stenographic minutes of the trial and the appellant’s points were read and considered by the court prior to rendering its. decision affirming the judgment of the Queens County Court convicting the defendant of the crimes of burglary in the third degree and possession of burglar’s instruments, as second felony offenses, and petit larceny. The application is denied by Mr. Justice Johnston. [See ante, p. 667.]